Exhibit 10.1



COMMERCIAL NOTE: REVOLVING CREDIT (Ohio) One Month LIBOR Daily Indexed -
Corporate Flex



Amount

City,  State

Date

FOR BANK USE ONLY

$2,500,000.00

Cleveland, OH

3/27/2006

Obligor  #

     

Obligation  #

     

Office

FOR VALUE RECEIVED, Hickok Incorporated ("Borrower"), whose mailing address is
10514 Dupont Avenue, Cleveland, OH 44108, hereby promises to pay to the order of
National City Bank ("Bank"), a national banking association having a banking
office at 1900 East 9th Street, Cleveland, OH 44114, Attention: Commercial Loan
Division at the address specified on the bills received by Borrower from Bank
(or at such other place as Bank may from time to time designate by written
notice) in lawful money of the United States of America, the principal sum of
Two Million Five Hundred Thousand and No One-Hundredths Dollars ($2,500,000.00)
or such lesser amount as may appear on this Note, or as may be entered in a loan
account on Bank's books and records, or both, together with interest, all as
provided below.

1. Commitment. This Note evidences an arrangement (the "Subject Commitment")
whereby Borrower may, on the date of this Note and thereafter until (but not
including) February 28, 2007 (the "Expiration Date") or such earlier date upon
which the Subject Commitment is terminated or reduced to zero, obtain from Bank,
subject to the terms and conditions of this Note, such loans (each a "Subject
Loan") as Borrower may from time to time properly request. The amount of the
Subject Commitment shall be equal to the face amount of this Note, provided,
that Borrower shall have the right, at any time and from time to time, to
permanently reduce the amount of the Subject Commitment to any amount that is an
integral multiple of _One Thousand and 00/100 Dollars ($1,000.00) (the "Minimum
Borrowing Amount") by giving Bank not less than one  (1)  Banking Day's prior
notice (which shall be irrevocable) of the effective date of the reduction,
provided, that no reduction in the amount of the Subject Commitment shall be
effective if, after giving effect to that reduction, the aggregate unpaid
principal balance of the Subject Loans would exceed the amount of the Subject
Commitment as so reduced. Regardless of any fee or other consideration received
by Bank, the Subject Commitment may be terminated pursuant to section 10.

2. Fees. Borrower shall pay Bank, on the date of this Note, a non-refundable
closing fee in an amount of Two Thousand Five Hundred and 00/100 dollars
($2,500.00) and pay Bank a commitment fee  (a)  in arrears on September 30, 2006
and annually thereafter and upon the termination of the Subject Commitment or
the reduction thereof to zero,  (b)  based on the average daily difference
between the amount of the Subject Commitment and the aggregate unpaid principal
balance of the Subject Loans during the period from the due date of the last
such fee (or, if none, the date of this Note) to the due date of the fee in
question, and  (c)  computed at the rate of One Quarter of One percent (.25%)
per annum.



3. Loan Requests; Disbursement. A Subject Loan is properly requested if
requested orally or in writing not later than 2:00  p.m., Banking-Office Time,
of the Banking Day upon which that Subject Loan is to be made. Each request for
a Subject Loan shall of itself constitute, both when made and when honored, a
representation and warranty by Borrower to Bank that Borrower is entitled to
obtain the requested Subject Loan. Bank is hereby irrevocably authorized to make
an appropriate entry on this Note, in a loan account on Bank's books and
records, or both, whenever Borrower obtains a Subject Loan. Each such entry
shall be prima facie evidence of the data entered, but the making of such an
entry shall not be a condition to Borrower's obligation to pay. Bank is hereby
directed, absent notice from Borrower to the contrary, to disburse the proceeds
of each Subject Loan to Borrower's general checking account with Bank. Bank
shall have no duty to follow, nor any liability for, the application of any
proceeds of any Subject Loan.

4. Conditions: Subject Loans. Each Subject Loan shall be in an amount that is an
integral multiple of the Minimum Borrowing Amount. Borrower shall not be
entitled to obtain any Subject Loan  (a)  on or after the termination of the
Subject Commitment or the reduction thereof to zero,  (b)  if either at the time
of Borrower's request for that loan or when that request is honored there shall
exist or would occur any Event of Default,  (c)  if any representation,
warranty, or other statement (other than any expressly made as of a single date)
made by any Person (other than Bank) in any Related Writing would, if made
either as of the time of Borrower's request for that Subject Loan or as of the
time when that request is honored, be untrue or incomplete in any respect, or 
(d)  if after giving effect to that Subject Loan and all others for which
requests are then pending, the aggregate unpaid principal balance of the Subject
Loans would exceed the then amount of the Subject Commitment.

5. Interest. The unpaid principal balance of each Subject Loan shall at all
times bear interest at the Contract Rate, provided,that so long as  (a)  any
principal of any Subject Loan remains unpaid after Bank shall have given
Borrower notice of demand for any such principal or after the commencement of
any Proceeding with respect to Borrower, or  (b)  any accrued interest on any
Subject Loan remains unpaid after the due date of that interest, then, and in
each such case, all unpaid principal of this Note and all overdue interest on
that principal shall bear interest at a fluctuating rate equal to two percent 
(2%)  per annum above the rate that would otherwise be applicable, but in no
case less than two percent  (2%)  per annum above the Prime Rate; provided
further, that in no event shall any principal of or interest on any Subject Loan
bear interest at any time after the giving of any such notice or the
commencement of any such Proceeding, whichever shall first occur, at a lesser
rate than the rate applicable thereto immediately after the giving of that
notice or the commencement of that Proceeding, as the case may be. The "Contract
Rate" shall at all times be a fluctuating rate equal to Two and One Half of One
percent  (2.50%)  per annum plus One Month LIBOR, provided, that in the event
One Month LIBOR is unavailable as a result of Bank’s good faith determination of
the occurrence of one of the events specified in section 5, the " Contract Rate"
shall be a fluctuating rate equal to the Prime Rate.

Interest on each Subject Loan shall be payable in arrears on May 1, 2006, and on
the 1st day of each Month thereafter, at Maturity, and on demand thereafter. The
One Month LIBOR rate shall be adjusted by Bank, as necessary, at the end of each
Banking Day during the term hereof. Bank shall not be required to notify
Borrower of any adjustment in the One Month LIBOR rate; however, Borrower may
request a quote of the prevailing Contract Rate on any Banking Day.

6. LIBOR Unavailable. Notwithstanding any provision or inference to the
contrary, the Contract Rate shall not be based on One Month LIBOR if Bank shall
determine in good faith that  (a) any governmental authority has asserted that
it is unlawful for Bank to fund, make, or maintain loans bearing interest based
on One Month LIBOR, or  (b)  circumstances affecting the market selected by Bank
for the purpose of funding the Subject Loans make it impracticable for Bank to
determine One Month LIBOR. Bank's books and records shall be conclusive (absent
obvious error) as to whether Bank shall have determined that the Contract Rate
is prohibited from being based on One Month LIBOR. If the Contract Rate is
prohibited from being based on One Month LIBOR as a result of the occurrence of
one of the events referenced in this section 6, then, and in each such case,
notwithstanding any provision or inference to the contrary, the then outstanding
principal balance of this Note shall, upon Bank giving Borrower notice of Bank's
determination of the occurrence of such an event, bear interest at a Contract
Rate based on the Prime Rate as contemplated in section 5.



7. Repayment. Subject to section 10, each Subject Loan shall be due and payable
in full on the Expiration Date. Borrower shall have the right to prepay the
principal of the Subject Loans in whole or in part, provided, that each such
prepayment shall be in an amount that is an integral multiple of the Minimum
Borrowing Amount. Each prepayment of a Subject Loan may be made without premium
or penalty.


If any payment is required to be made on a day which is not a Banking Day, such
payment shall be due on the next immediately following Banking Day and interest
shall continue to accrue at the applicable rate.

8. Definitions. As used in this Note, except where the context clearly requires
otherwise, "Affiliate"  means, when used with reference to any Person (the
"subject"), a Person that is in control of, under the control of, or under
common control with, the subject, the term "control" meaning the possession,
directly or indirectly, of the power to direct the management or policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; "Bank  Debt"  means, collectively, all Debt to Bank, whether incurred
directly to Bank or acquired by it by purchase, pledge, or otherwise, and
whether participated to or from Bank in whole or in part; "Banking  Day"  means
any day (other than any Saturday, Sunday or legal holiday) on which Bank's
banking office is open to the public for carrying on substantially all of its
banking functions; "Banking-Office  Time"  means, when used with reference to
any time, that time determined at the location of Bank's banking office; "Date
of Reference" means, on any Banking Day, a date which is two (2) Eurodollar
Banking Days prior to the Banking Day in question; "Debt"  means, collectively,
all obligations of the Person or Persons in question, including, without
limitation, every such obligation whether owing by one such Person alone or with
one or more other Persons in a joint, several, or joint and several capacity,
whether now owing or hereafter arising, whether owing absolutely or
contingently, whether created by lease, loan, overdraft, guaranty of payment, or
other contract, or by quasi-contract, tort, statute, other operation of law, or
otherwise; "Eurodollar Banking Day" means any Banking Day on which banks in the
London Interbank Market deal in United States dollar deposits and on which
banking institutions are generally open for domestic and international business
at the place where Bank's banking office is located and in New York City;
"Maturity"  means, when used with reference to any Subject Loan, the date
(whether occurring by lapse of time, acceleration, or otherwise) upon which that
Subject Loan is due; "Note" means this promissory note (including, without
limitation, each addendum, allonge, or amendment, if any, hereto); "Obligor" 
means any Person who, or any of whose property, shall at the time in question be
obligated in respect of all or any part of the Bank Debt of Borrower and (in
addition to Borrower) includes, without limitation, co-makers, indorsers,
guarantors, pledgors, hypothecators, mortgagors, and any other Person who
agrees, conditionally or otherwise, to assure such other Obligor's creditors or
any of them against loss; "One Month LIBOR" means, with respect to a loan, the
rate per annum (rounded upwards, if necessary, to the next higher 1/16 of 1%)
determined by Bank and equal to the average rate per annum at which deposits
(denominated in United States dollars) in an amount similar to the principal
amount of that loan and with a maturity of one (1) month are offered to Bank at
11:00 A.M. London time (or as soon thereafter as practicable) on the Date of
Reference by banking institutions in the London, United Kingdom market, as such
interest rate is referenced and reported by the British Bankers Association in
the Bridge Financial Telerate system "Page 3750" report or, if the same is
unavailable, any other generally accepted authoritative source of such interest
rate as Bank may reference from time to time; "Person"  means an individual or
entity of any kind, including, without limitation, any association, company,
cooperative, corporation, partnership, trust, governmental body, or any other
form or kind of entity; "Prime  Rate"  means the fluctuating rate per annum
which is publicly announced from time to time by Bank as being its so-called
"prime rate" or "base rate" thereafter in effect, with each change in the Prime
Rate automatically, immediately, and without notice changing the Prime Rate
thereafter applicable hereunder, it being acknowledged that the Prime Rate is
not necessarily the lowest rate of interest then available from Bank on
fluctuating-rate loans; "Proceeding"  means any assignment for the benefit of
creditors, any case in bankruptcy, any marshalling of any Obligor's assets for
the benefit of creditors, any moratorium on the payment of debts, or any
proceeding under any law relating to conservatorship, insolvency, liquidation,
receivership, trusteeship, or any similar event, condition, or other thing;
"Related  Writing"  means this Note and any indenture, note, guaranty,
assignment, mortgage, security agreement, subordination agreement, notice,
financial statement, legal opinion, certificate, or other writing of any kind
pursuant to which all or any part of the Bank Debt of Borrower is issued, which
evidences or secures all or any part of the Bank Debt of Borrower, which governs
the relative rights and priorities of Bank and one or more other Persons to
payments made by, or the property of, any Obligor, which is delivered to Bank
pursuant to another such writing, or which is otherwise delivered to Bank by or
on behalf of any Person (or any employee, officer, auditor, counsel, or agent of
any Person) in respect of or in connection with all or any part of the Bank Debt
of Borrower; "Reporting  Person"  means each Obligor and each member of any
"Reporting Group" as defined in any addendum to this Note; and the foregoing
definitions shall be applicable to the respective plurals of the foregoing
defined terms.

9. Events of Default. It shall be an "Event of Default" if (a)  all or any part
of the Bank Debt of any Obligor shall not be paid in full promptly when due
(whether by lapse of time, acceleration, or otherwise);  (b)  any
representation, warranty, or other statement made by any Person (other than
Bank) in any Related Writing shall be untrue or incomplete in any respect when
made;  (c)  any Person (other than Bank) shall repudiate or shall fail or omit
to perform or observe any agreement contained in this Note or in any other
Related Writing that is on that Person's part to be complied with;  (d)  any
indebtedness (other than any evidenced by this Note) of any Obligor shall not be
paid when due, or there shall occur any event, condition, or other thing which
gives (or which with the lapse of any applicable grace period, the giving of
notice, or both would give) any creditor the right to accelerate or which
automatically accelerates the maturity of any such indebtedness;  (e)  Bank
shall not receive (in addition to any information described in any addendum to
this Note) without expense to Bank,  (i)  forthwith upon each request of Bank
made upon Borrower therefor,  (A)  such information in writing regarding each
Reporting Person's financial condition, properties, business operations, if any,
and pension plans, if any, prepared, in the case of financial information, in
accordance with generally accepted accounting principles consistently applied
and otherwise in form and detail satisfactory to Bank or   (B)  written
permission, in form and substance satisfactory to Bank, from each Reporting
Person to inspect (or to have inspected by one or more Persons selected by Bank)
the properties and records of that Reporting Person and to make copies and
extracts from those records or  (ii)  prompt written notice whenever Borrower
(or any director, employee, officer, or agent of Borrower) knows or has reason
to know that any Event of Default has occurred;  (f)  any judgment shall be
entered against any Obligor in any judicial or administrative tribunal or before
any arbitrator or mediator;  (g)  any Obligor shall fail or omit to comply with
any applicable law, rule, regulation, or order in any material respect;  (h) 
any proceeds of any Subject Loan shall be used for any purpose that is not in
the ordinary course of Borrower's business;  (i)  any property in which any
Obligor now has or hereafter acquires any rights or which now or hereafter
secures any Bank Debt shall be or become encumbered by any mortgage, security
interest, or other lien, except any mortgage, security interest, or other lien
consented to by Bank;  (j)  any Obligor shall at any time or over any period of
time sell, lease, or otherwise dispose of all or any material part of that
Obligor's assets, except for inventory sold in the ordinary course of business
and other assets sold, leased, or otherwise disposed of with the consent of
Bank;  (k)  any Obligor shall cease to exist or shall be dissolved, become
legally incapacitated, or die;  (l)  any Proceeding shall be commenced with
respect to any Obligor;  (m)  there shall occur or commence to exist any event,
condition, or other thing that constitutes an "Event of Default" as defined in
any addendum to this Note;  (n)  there shall occur any event, condition, or
other thing that has, or, in Bank's judgment, is likely to have, a material
adverse effect on the financial condition, properties, or business operations of
any Obligor or on Bank's ability to enforce or exercise any agreement or right
arising under, out of, or in connection with any Related Writing; or  (o)  the
holder of this Note shall, in good faith, believe that the prospect of payment
or performance of any obligation evidenced by this Note is impaired.

10. Effects of Default. If any Event of Default (other than the commencement of
any Proceeding with respect to Borrower) shall occur, then, and in each such
case, notwithstanding any provision or inference to the contrary, Bank shall
have the right in its discretion, by giving written notice to Borrower, to  (a) 
immediately terminate the Subject Commitment (if not already terminated or
reduced to zero) and  (b)  declare each Subject Loan (if not already due) to be
due, whereupon each Subject Loan shall immediately become due and payable in
full. If any Proceeding shall be commenced with respect to Borrower, then,
notwithstanding any provision or inference to the contrary, automatically,
without presentment, protest, or notice of dishonor, all of which are waived by
all makers and all indorsers of this Note, now or hereafter existing,  (i)  the
Subject Commitment shall immediately terminate (if not already terminated or
reduced to zero) and  (ii)  each Subject Loan (if not already due) shall
immediately become due and payable in full.

11. Late Charges. If any principal of or interest on any Subject Loan is not
paid within ten  (10)  days after its due date, then, and in each such case,
Bank shall have the right to assess a late charge, payable by Borrower on
demand, in an amount equal to the greater of twenty dollars ($20.00) or five
percent  (5%)  of the amount not timely paid.

12. No Setoff. Borrower hereby waives any and all now existing or hereafter
arising rights to recoup or offset any obligation of Borrower under or in
connection with this Note or any Related Writing against any claim or right of
Borrower against Bank.

13. Indemnity: Governmental Costs. If  (a)  there shall be enacted any law
(including, without limitation, any change in any law or in its interpretation
or administration and any request by any governmental authority) relating to any
interest rate or any assessment, reserve, or special deposit requirement (except
if and to the extent utilized in computation of the Reserve Percentage) against
assets held by, deposits in, or loans by Bank or to any tax (other than any tax
on Bank's overall net income) and  (b)  in Bank's sole opinion any such event
increases the cost of funding or maintaining any LIBOR Unit or reduces the
amount of any payment to be made to Bank in respect thereof, then, and in each
such case, upon Bank's demand, Borrower shall pay Bank an amount equal to each
such cost increase or reduced payment, as the case may be. In determining any
such amount, Bank may use reasonable averaging and attribution methods. Each
determination by Bank shall be conclusive absent obvious error.

14. Indemnity: Capital Adequacy. If  (a)  at any time any governmental authority
shall require National City Corporation, a Delaware corporation, its successors
or assigns, or Bank, whether or not the requirement has the force of law, to
maintain, as support for the Subject Commitment, capital in a specified minimum
amount that either is not required or is greater than that required at the date
of this Note, whether the requirement is implemented pursuant to the "risk-based
capital guidelines" (published at 12  CFR  3 in respect of "national banking
associations", 12  CFR  208 in respect of "state member banks", and 12  CFR  225
in respect of "bank holding companies") or otherwise, and  (b)  as a result
thereof the rate of return on capital of National City Corporation, its
successors or assigns, or Bank or both (taking into account their then policies
as to capital adequacy and assuming full utilization of their capital) shall be
directly or indirectly reduced by reason of any new or added capital thereby
attributable to the Subject Commitment; then, and in each such case, Borrower
shall, on Bank's demand, pay Bank as an additional fee such amounts as will in
Bank's reasonable opinion reimburse National City Corporation, its successors
and assigns, and Bank for any such reduced rate of return. In determining the
amount of any such fee, Bank may use reasonable averaging and attribution
methods. Each determination by Bank shall be conclusive absent obvious error.

15. Indemnity: Administration and Enforcement. Borrower will reimburse Bank, on
Bank's demand from time to time, for any and all fees, costs, and expenses
(including, without limitation, the fees and disbursements of legal counsel)
incurred by Bank in administering this Note or in protecting, enforcing, or
attempting to protect or enforce its rights under this Note. If any amount
(other than any principal of any Subject Loan and any interest and late charges)
owing under this Note is not paid when due, then, and in each such case,
Borrower shall pay, on Bank's demand, interest on that amount from the due date
thereof until paid in full at a fluctuating rate equal to four percent  (4%) 
per annum plus the Prime Rate.

16. Waivers; Remedies; Application of Payments. Bank may from time to time in
its discretion grant waivers and consents in respect of this Note or any other
Related Writing or assent to amendments thereof, but no such waiver, consent, or
amendment shall be binding upon Bank unless set forth in a writing (which
writing shall be narrowly construed) signed by Bank. No course of dealing in
respect of, nor any omission or delay in the exercise of, any right, power, or
privilege by Bank shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any further or other exercise thereof or of
any other, as each such right, power, or privilege may be exercised either
independently or concurrently with others and as often and in such order as Bank
may deem expedient. Without limiting the generality of the foregoing, neither
Bank's acceptance of one or more late payments or charges nor Bank's acceptance
of interest on overdue amounts at the respective rates applicable thereto shall
constitute a waiver of any right of Bank. Each right, power, or privilege
specified or referred to in this Note is in addition to and not in limitation of
any other rights, powers, and privileges that Bank may otherwise have or acquire
by operation of law, by other contract, or otherwise. Bank shall be entitled to
equitable remedies with respect to each breach or anticipatory repudiation of
any provision of this Note, and Borrower hereby waives any defense which might
be asserted to bar any such equitable remedy. Bank shall have the right to apply
payments in respect of the indebtedness evidenced by this Note with such
allocation to the respective parts thereof and the respective due dates thereof
as Bank in its sole discretion may from time to time deem advisable.

17. Other Provisions. The provisions of this Note shall bind Borrower and
Borrower's successors and assigns and benefit Bank and its successors and
assigns, including each subsequent holder, if any, of this Note, provided, that
no Person other than Borrower may obtain Subject Loans; provided further, that
neither any such holder of this Note nor any assignee of any Subject Loan,
whether in whole or in part, shall thereby become obligated to grant Borrower
any Subject Loan. Except for Borrower and Bank and their respective successors
and assigns, there are no intended beneficiaries of this Note or the Subject
Commitment. The provisions of sections  11through  21, both inclusive, shall
survive the payment in full of the principal of and interest on this Note. The
captions to the sections and subsections of this Note are inserted for
convenience only and shall be ignored in interpreting the provisions thereof.
Each reference to a section includes a reference to all subsections thereof
(i.e., those having the same character or characters to the left of the decimal
point) except where the context clearly does not so permit. If any provision in
this Note shall be or become illegal or unenforceable in any case, then that
provision shall be deemed modified in that case so as to be legal and
enforceable to the maximum extent permitted by law while most nearly preserving
its original intent, and in any case the illegality or unenforceability of that
provision shall affect neither that provision in any other case nor any other
provision. All fees, interest, and premiums for any given period shall accrue on
the first day thereof but not on the last day thereof (unless the last day is
the first day) and in each case shall be computed on the basis of a 360-day year
and the actual number of days in the period. In no event shall interest accrue
at a higher rate than the maximum rate, if any, permitted by law. Bank shall
have the right to furnish to its Affiliates, and to such other Persons as Bank
shall deem advisable for the conduct of its business, information concerning the
business, financial condition, and property of Borrower, the amount of the Bank
Debt of Borrower, and the terms, conditions, and other provisions applicable to
the respective parts thereof. This Note shall be governed by the law (excluding
conflict of laws rules) of the jurisdiction in which Bank's banking office is
located.

18. Integration. This Note and, to the extent consistent with this Note, the
other Related Writings, set forth the entire agreement of Borrower and Bank as
to the subject matter of this Note, and may not be contradicted by evidence of
any agreement or statement unless made in a writing (which writing shall be
narrowly construed) signed by Bank contemporaneously with or after the execution
and delivery of this Note. Without limiting the generality of the foregoing,
Borrower hereby acknowledges that Bank has not based, conditioned, or offered to
base or condition the credit hereby evidenced or any charges, fees, interest
rates, or premiums applicable thereto upon Borrower's agreement to obtain any
other credit, property, or service other than any loan, discount, deposit, or
trust service from Bank. In the event and to the extent of any conflict between
the terms hereof and the terms of any exhibit, schedule, addendum, allonge,
modification, or amendment hereto, the terms of such exhibit, schedule,
addendum, allonge, modification or amendment shall control.

19. Notices and Other Communications. Each notice, demand, or other
communication, whether or not received, shall be deemed to have been given to
Borrower whenever Bank shall have mailed a writing to that effect by certified
or registered mail to Borrower at Borrower's mailing address (or any other
address of which Borrower shall have given Bank notice after the execution and
delivery of this Note); however, no other method of giving actual notice to
Borrower is hereby precluded. Borrower hereby irrevocably accepts Borrower's
appointment as each Obligor's agent for the purpose of receiving any notice,
demand, or other communication to be given by Bank to each such Obligor pursuant
to any Related Writing. Bank shall be entitled to assume that any knowledge
possessed by any Obligor other than Borrower is possessed by Borrower. Each
communication to be given to Bank shall be in writing unless this Note expressly
permits that communication to be made orally, and in any case shall be given to
Bank at Bank's banking office (or any other address of which Bank shall have
given notice to Borrower after the execution and delivery this Note). Borrower
hereby assumes all risk arising out of or in connection with each oral
communication given by Borrower and each communication given or attempted by
Borrower in contravention of this section. Bank shall be entitled to rely on
each communication believed in good faith by Bank to be genuine.

20. Warrant of Attorney. Borrower hereby authorizes any attorney at law at any
time or times to appear in any state or federal court of record in the United
States of America after all or any part of the obligations evidenced by this
Note shall have become due, whether by lapse of time, acceleration, or
otherwise, and in each case to waive the issuance and service of process, to
present to the court this Note and any other writing (if any) evidencing the
obligation or obligations in question, to admit the due date thereof and the
nonpayment thereof when due, to confess judgment against Borrower in favor of
Bank for the full amount then appearing due, together with interest and costs of
suit, and thereupon to release all errors and waive all rights of appeal and any
stay of execution. The foregoing warrant of attorney shall survive any judgment,
it being understood that should any judgment against Borrower be vacated for any
reason, Bank may nevertheless utilize the foregoing warrant of attorney in
thereafter obtaining one or more additional judgments against Borrower.

21. Jurisdiction and Venue; Waiver of Jury Trial. Any action, claim,
counterclaim, crossclaim, proceeding, or suit, whether at law or in equity,
whether sounding in tort, contract, or otherwise at any time arising under or in
connection with this Note or any other Related Writing, the administration,
enforcement, or negotiation of this Note or any other Related Writing, or the
performance of any obligation in respect of this Note or any other Related
Writing (each such action, claim, counterclaim, crossclaim, proceeding, or suit,
an  "Action") may be brought in any federal or state court located in the city
in which Bank's banking office is located. Borrower hereby unconditionally
submits to the jurisdiction of any such court with respect to each such Action
and hereby waives any objection Borrower may now or hereafter have to the venue
of any such Action brought in any such court. BORROWER HEREBY, AND EACH HOLDER
OF THIS NOTE, BY TAKING POSSESSION THEREOF, KNOWINGLY AND VOLUNTARILY WAIVES
JURY TRIAL IN RESPECT OF ANY ACTION.

> > > > > > > > > > 
> > > > > 
> > > > > Borrower:
> > > > > 
> > > > > Hickok Incorporated
> > > > > 
> > > > > By:  /s/ GregoryM.Zoloty__
> > > > > Printed Name: Gregory M. Zoloty
> > > > > Its: Chief Financial Officer
> > > > > 
> > > > > > > > > 



WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.





